NO. 07-00-0020-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 26, 2000

______________________________



CAREY FREDERICK SPARKS, JR.,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE CRIMINAL DISTRICT COURT NO. 3 OF DALLAS COUNTY;



NO. F-98-21160-QJ; HON. ROBERT FRANCIS, PRESIDING

_______________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

Carey Frederick Sparks, Jr. (appellant) pled nolo contendre to the offense of possession of a controlled substance, namely amphetamine, for which he was sentenced to three years of community supervision and a $500 fine.  Prior to appellant’s  plea, he filed a motion to suppress evidence which was denied by the trial court.  It is from that ruling that appellant now appeals.  In two points of error, he complains that the trial court erred in denying the motion to suppress because 1) there was no probable cause to stop the appellant or any evidence of specific articulable facts allowing the stop and 2) the search of appellant exceeded the scope of a protective pat-down.  These issues are identical to those raised in 
Carey Frederick Sparks v. The State of Texas
, No. 07-00-0021-CR
, pending in this court and they have been addressed in that case. 

Consequently, we incorporate herein the reasoning and analysis contained in our opinion issued this day in cause number 07-00-0021-CR.  Upon doing so, we also 1) overrule each point of error raised by appellant in this appeal for the reasons stated in our opinion in 07-00-0021-CR and 2) affirm the judgment entered below.





Brian Quinn

   Justice







Do not publish.